                                   Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 1 of 7


                              Craig Solomon Ganz (Bar No. 023650)
                            1 Michael A. DiGiacomo (Bar No. 032251)
                              BALLARD SPAHR LLP
                            2 1 East Washington Street, Suite 2300
                              Phoenix, AZ 85004-2555
                            3 ganzc@ballardspahr.com
                              digiacomom@ballardspahr.com
                            4 Telephone: 602.798.5400
                              Facsimile: 602.798.5595
                            5
                              Attorneys for Plaintiff
                            6
                            7                      IN THE UNITED STATES DISTRICT COURT

                            8                             FOR THE DISTRICT OF ARIZONA

                            9
                                SCF RC Funding I, LLC,
                                                                              Case No. CV-20-1145-PHX-DLR
                           10
                                                     Plaintiff,
                           11                                                 MOTION FOR ALTERNATIVE
                                      v.
                                                                              SERVICE AS TO DEFENDANT
                           12
Phoenix, AZ 85004-2555
1 East Washington Street




                              GKRM, Inc.; GK Management, Inc.; and            JAMES D. GRAVES
   Ballard Spahr LLP




                           13 James D. Graves,
       Suite 2300




                           14                        Defendants.
                           15
                           16         Plaintiff SCF RC Funding I, LLC (“SCF” or “Plaintiff”), by and through

                           17 undersigned counsel, seeks an order of this Court to allow service of the Summons and
                           18 Complaint in this matter upon Defendant James D. Graves, (“Defendant” or “Graves”) by
                           19 alternative means pursuant to Fed. R. Civ. P. 4(e)(1) and Ariz. R. Civ. P. 4.1(k). In
                           20 support of this motion, Plaintiff states as follows:
                           21 I.      FACTUAL BACKGROUND

                           22         On June 9, 2020, SCF filed its complaint (“Complaint”) against defendants

                           23 GKRM, Inc., GK Management, Inc., and James D. Graves. See ECF 1. On June 9, 2020,
                           24 summonses for GKRM, Inc., GK Management, Inc., and James D. Graves were issued by
                           25 this Court.    See ECF 5.       According to the Guaranty referenced in the Complaint,

                           26 Defendant Graves’ address is 2675 Shumard Oak Drive, Braselton, GA 30517 (the “Last
                           27 Known Address”). This address is also found on the Registered Agent Information listed
                           28 by the Georgia Corporation Commission, attached hereto as Exhibit A.
                                   Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 2 of 7



                            1         1.     Plaintiff’s Efforts to Serve Defendant
                            2         On June 13, 2020 at 8:01 p.m., Plaintiff’s process server attempted to serve the
                            3 Summons and Complaint on Graves at the Last Known Address. The process server
                            4 spoke with the current tenant at the Last Known Address who does not know Graves.
                            5 The process server’s attempt to serve Graves are documented in the Certificates of Due
                            6 Diligence attached hereto as Exhibit B.
                            7         Plaintiff attempted to serve Graves at a second address, 2095 Hwy 211 NW, #2F-
                            8 362, Braselton, GA 30517 (the “Notice Address”), which was listed for service of notices
                            9 by Graves on the Unconditional Guaranty of Payment and Performance. On June 17,
                           10 2020 at 11:28 a.m., Plaintiff’s process server made an attempt to serve the Summons and
                           11 Complaint upon Graves at the Notice Address. The process server found that the address
                           12 is a UPS store private mailbox center and was thus unable to serve Graves. See Exhibit
Phoenix, AZ 85004-2555
1 East Washington Street
   Ballard Spahr LLP




                           13 A, Certificates of Due Diligence.
       Suite 2300




                           14         On July 3, 2020 at 6:53 p.m., Plaintiff’s process server attempted service upon
                           15 Graves at a third address, 2495 Shumard Oak Drive, Braselton, GA 30517 (the
                           16 “Braselton Address”). Plaintiff determined the Braselton Address as a possible address
                           17 for Graves via a skip trace. Graves was personally served at the Braselton Address in a
                           18 prior lawsuit. See SCF RC Funding 1, LLC v. GK Management, et al., Case No. 19-cv-
                           19 03292, United Stated District Court for the Eastern District of New York. A true and
                           20 correct copy of the Affidavit of Service of Defendant Graves in the prior action is
                           21 attached hereto as Exhibit C. The process server found no answer at the location.
                           22 Plaintiff’s process server made a second attempt at the Braselton Address on July 8, 2020
                           23 at 2:00 p.m., at which time the process server made contact with the current occupant,
                           24 who moved into said location in May 2020 and has never heard of Graves. See Exhibit
                           25 B, Certificates of Due Diligence.
                           26         Plaintiff located a fourth potential address for Defendant, 414 Delaperriere Loop,
                           27 Jefferson, GA 30549 (the “Jefferson Address”). The Jefferson Address is listed as the
                           28 address for Graves as chief financial officer of GK Management, Inc. with the Georgia

                                                                          2
                                   Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 3 of 7



                            1 Secretary of State’s office. On July 28, 2020 at 8:00 p.m., Plaintiff’s process server
                            2 attempted to serve the Summons and Complaint upon Graves at the Jefferson Address.
                            3 Plaintiff’s process server made a second attempt at the Jefferson Address on July 30,
                            4 2020 at 4:45 p.m. On both said attempts at service, the process server found no answer or
                            5 activity at the Jefferson Address. On August 2, 2020 at 6:44 p.m., Plaintiff’s process
                            6 server made a third attempt to serve the Summons and Complaint upon Graves at the
                            7 Jefferson Address. The process server found no activity once again, but found packages
                            8 addressed to unrelated persons at the door of the Jefferson Address. See Exhibit A,
                            9 Certificates of Due Diligence.
                           10         2.     Plaintiff’s Other Due Diligence Efforts
                           11         Plaintiff conducted an Asset and Lien search on Graves on June 30, 2020. The
                           12 results of this search provided the potential addresses for service as detailed above.
Phoenix, AZ 85004-2555
1 East Washington Street
   Ballard Spahr LLP




                           13 Plaintiff has made service attempts at all of the potential addresses found for Graves.
       Suite 2300




                           14         Plaintiff is unable to locate any alternative addresses for service upon Graves.
                           15 Upon information and belief, Graves resides in or near Braselton, Georgia. Searches
                           16 performed with this information do not provide any additional information helpful for
                           17 locating Graves for service. The Plaintiff has made extensive efforts to serve Graves
                           18 with no success.
                           19         3.     Defendant Graves is the Registered Agent, CEO, and Secretary of
                                             Defendant GKRM, Inc.
                           20
                           21         Defendant James D. Graves is the Registered Agent, as well as the CEO and
                           22 Secretary, for Defendant GKRM, Inc. Graves is on notice of this lawsuit, in his capacity
                           23 as CEO and Secretary, based on Plaintiff’s service of the complaint and summons on
                           24 Defendant GKRM, Inc. Plaintiff effected service upon Defendant GKRM, Inc. pursuant
                           25 to Fed. R. Civ. P. 4(e)(1) and O.C.G.A. § 9-11-4(e)(a) through the Georgia Secretary of
                           26 State. See ECF 14.
                           27
                           28

                                                                            3
                                    Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 4 of 7



                            1 II.     ARGUMENT
                            2         1.     The Federal Rules of Civil Procedure and the Arizona Rules of Civil
                                             Procedure Permit Service of a Defendant by Means Other Than
                            3                Personal Service
                            4
                            5         An individual may be served in a judicial district of the United States “following

                            6 state law for serving a summons in an action brought in courts of general jurisdiction in
                            7 the state where the district court is located or where service is made.” Fed. R. Civ. P.
                            8 4(e)(1). A corporation must be served in a judicial district of the United States in the
                            9 manner prescribed by Rule 4(e)(1) for serving an individual or by delivering a copy of
                           10 the summons and complaint to an officer or managing or general agent. Fed. R. Civ. P.
                           11 4(h)(1).
                           12         In Arizona, the primary method of obtaining personal jurisdiction over a defendant
Phoenix, AZ 85004-2555
1 East Washington Street
   Ballard Spahr LLP




                           13 is by causing a summons and complaint to be personally served according Ariz. R. Civ.
       Suite 2300




                           14 P. 4.1(d)(1) – (3). According to Ariz. R. Civ. P. 4.1(k), upon a showing that other means
                           15 of service authorized by Rule 4.1 are impracticable, “the court may—on motion and
                           16 without notice to the person to be served—order that service may be accomplished in
                           17 another manner.”
                           18         Here, service by publication is appropriate given the lack of accurate address

                           19 information for service upon Defendant James D. Graves. Plaintiff has engaged in
                           20 extensive efforts to serve Graves, at significant unnecessary cost, and has been unable to
                           21 effect service pursuant to Fed. R. Civ. P. 4. Plaintiff has attempted service at different
                           22 dates and times, at multiple verified addresses.
                           23         2.     The Court Should Allow Service by Publication

                           24         Alternative service is permitted if service is shown to be impracticable, but it need

                           25 not be impossible. Ariz. R. Civ. P. 4.1(k)(1); Blair v. Burgener, 226 Ariz. 213, 218, 245
                           26 P.3d 898, 903 (Ct. App. 2010). Despite reasonably diligent efforts, service upon Graves
                           27 has proven impracticable given the multiple attempts at service at the Last Known
                           28

                                                                            4
                                   Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 5 of 7



                            1 Address, Notice Address, Braselton Address, and Jefferson Address (together, “All
                            2 Known Addresses”). Rule 4.1(k)(1), Ariz. R. Civ. P. states as follows:
                            3             If a party shows that the means of service provided in Rule 4.1(c)
                            4             through Rule 4.1(j) are impracticable, the court may--on motion and
                                          without notice to the person to be served--order that service may be
                            5             accomplished in another manner.
                            6         Rule 4.2(f), Ariz. R. Civ. P. states as follows:
                            7             A party may serve a person by publication only if:
                            8                (A) the last-known address of the person to be served is outside
                                             Arizona but:
                            9
                                                   (i) the serving party, despite reasonably diligent efforts, has
                           10                      not been able to ascertain the person’s current address; or
                           11                      (ii) the person has intentionally avoided service of process;
                                                   and
                           12
Phoenix, AZ 85004-2555
1 East Washington Street




                                             (B) service by publication is the best means practicable in the
   Ballard Spahr LLP




                           13
       Suite 2300




                                             circumstances for providing notice to the person of the action’s
                           14                commencement.

                           15 Plaintiff therefore requests that the Court allow alternative service of the Summons and
                           16 Complaint and subsequent pleadings and papers required to be served upon Graves to be
                           17 served by publication under Ariz. R. Civ. P. 4.1(l) and 4.2(f).
                           18 III.    CONCLUSION
                           19         The proposed alternative methods of service are appropriate given the law, the
                           20 rules of civil procedure, and the circumstances of this case. For all the foregoing reasons,
                           21 Plaintiff respectfully requests this Court enter an order allowing alternative service upon
                           22 Graves in this matter.
                           23         WHEREFORE, Plaintiff respectfully requests an Order:
                           24                 1.       Granting Plaintiff’s Motion for Alternative Service;
                           25                 2.       Permitting Plaintiff to accomplish service upon Defendant James D.
                           26                          Graves by publication, and by mailing a copy of the Summons,
                                                       Complaint, and the Service Order to All Known Addresses;
                           27
                                              3.       And such further relief as this Court sees just and proper.
                           28

                                                                              5
                                Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 6 of 7



                            1     RESPECTFULLY SUBMITTED this 27th day of August, 2020.
                            2                                   BALLARD SPAHR LLP
                            3
                                                                By: /s/ Michael A. DiGiacomo
                            4                                      Craig Solomon Ganz
                                                                   Michael A. DiGiacomo
                            5                                      1 East Washington Street, Suite 2300
                                                                   Phoenix, AZ 85004-2555
                            6
                                                                      Attorneys for Plaintiff
                            7
                            8
                            9
                           10
                           11
                           12
Phoenix, AZ 85004-2555
1 East Washington Street
   Ballard Spahr LLP




                           13
       Suite 2300




                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                  6
                                   Case 2:20-cv-01145-DLR Document 15 Filed 08/27/20 Page 7 of 7



                            1                               CERTIFICATE OF SERVICE
                            2         COPY of the foregoing electronically filed and transmitted via CM/ECF this 27th
                            3 day of August 2020 to all parties requesting notice in this case.
                            4 By: /s/ Tasha Hart
                            5
                            6
                            7
                            8
                            9
                           10
                           11
                           12
Phoenix, AZ 85004-2555
1 East Washington Street
   Ballard Spahr LLP




                           13
       Suite 2300




                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                            7
